Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Machine translated JP 2007-314788 A in view of EP 1466724.
The Machine translated JP teaches a resin composition comprising an ethylene-vinyl alcohol copolymer and 0.00001-1 pt.wt of a conjugated polyene compound in Overview [0057] and [0012] and a multilayer structure thereof and a packaging container in claim 5 and [0017].  JP teaches that the conjugated polyene compound includes sorbic acid ester in [0039] and that the resin composition may contain other polymer including polyesters in [0062].  Regarding the long list of the conjugated polyene compounds and other polymer:  A prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).  Thus, further utilization of the sorbic acid ester and polyester in the resin composition comprising an ethylene-vinyl alcohol copolymer of JP would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
EP teaches a resin composition comprising an ethylene-vinyl alcohol copolymer and a modified polyester type thermoplastic elastomer and a multi-layer laminate in abstract.  EP further teaches 5-95 wt.% of the ethylene-vinyl alcohol copolymer in [0038] which would lead to 5-95 wt.% of the modified polyester type thermoplastic elastomer which would meet the instant claims 2 and 3.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention) to utilize the instant amount of the sorbic acid ester in the resin composition comprising an ethylene-vinyl alcohol copolymer and polyester including the modified polyester type thermoplastic elastomer of EP since JP teaches the sorbic acid ester and the polyester and since utilization of the resin composition comprising the instant amounts of the ethylene-vinyl alcohol copolymer and the modified polyester type thermoplastic elastomer is well-known as taught by EP, and further to obtain a packaging container thereof since JP teaches the packaging container in [0017] absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			      EXAMINER’S COMMENT
As to the data of the instant able 1:
Evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An applicant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/April 3, 2021                                                /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762